Citation Nr: 1711278	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Prior to February 16, 2010, entitlement to an initial evaluation in excess of 10 percent for neurocardiac syncope.

2. Since February 16, 2010, entitlement to an initial evaluation in excess of 20 percent for neurocardiac syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to October 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In October 2011, the Veteran appeared at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
In February 2012, December 2013, and February 2016, the Board remanded this matter for additional development. The claim has since been returned to the Board for further appellate consideration.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for her service-connected neurocardiac syncope, which includes symptoms such as fainting, dizziness, and staggering. See October 2011 Hearing Testimony. It has been variously characterized as neurocardiogenic syncope, vasovagal syncope, and vasogenic syncope. Most recently, it has been characterized as "cardiogenic syncope."  

There is no specific Diagnostic Code for cardiogenic syncope or these other disorders in the VA Schedule for Rating Disabilities. When an unlisted condition is encountered, it is permissible to rate the disorder under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015). In March 2007, the RO initially rated the Veteran's neurocardiac syncope by analogy to Diagnostic Code 6204, which provides the rating criteria for evaluating peripheral vestibular disorders. In July 2012, the RO evaluated her disorder by analogy to Diagnostic Codes 8999-8911, which provides the rating criteria for evaluating petit mal epilepsy. In March 2014, the RO evaluated her disorder by analogy to Diagnostic Codes 8210-6204. Diagnostic Code 8210 provides the rating criteria for evaluating paralysis of the tenth cranial nerve; and Diagnostic Code 6204 provides the criteria for peripheral vestibular disorders. Most recently, in October 2016, the RO again evaluated her condition under Diagnostic Codes 8210-6204. As will be discussed below, the Board finds that evaluating the Veteran's disorder under Diagnostic Codes 8210-6204 was incorrect.

Because VA regulations do not provide a specific Diagnostic Code for the Veteran's disorder, an expert opinion was needed to determine the appropriate VA Schedule for Rating Disabilities diagnostic code or codes that most closely approximate her disorder, taking into account not only the functions affected, but the anatomical localization and symptomatology most closely analogous to the disorder. 38 C.F.R. § 4.20 (2015).  

In order to ascertain which Diagnostic Code most appropriately describes the Veteran's disorder, the Board requested an expert medical opinion in February 2012, December 2013, and February 2016 remands. Specifically, the December 2013 remand requested the examiner to choose the most accurate Diagnostic Code or Codes from VA's Schedule for Rating Disabilities, and instructed the examiner to be provided with "appropriate excerpts of the applicable Diagnostic Codes or worksheets for examining under those ratings."

As noted in the Board's February 2016 remand, the January 2014 VA opinion did not fully respond to the remand instruction. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The examiner stated that the "Diagnostic Code for syncope is 780.2." Notably, "780.2" corresponds to the Diagnostic Code for syncope and collapse under the Ninth Revision of the International Classification of Diseases (ICD-9). VA does not employ the ICD-9 classification system, instead using Title 38 of the Code of Federal Regulations, §§ 4.1-4.150, Schedule for Rating Disabilities. The examiner also did not note whether appropriate excerpts of applicable VA Diagnostic Codes were provided. 

Pursuant to the Board's prior remand, a VA neurologist provided another opinion in July 2016. Specifically, he stated: 

I have reviewed the VBMS and CPRS files on this date. Please see my previous evaluations of March 7, 2012 and January 22, 2014. As noted in my previous evaluations, the subject has been diagnosed with vasogenic syncope and in the past has had a positive tilt-table test. I do not have access to the "VA's Schedule for Rating Disabilities," and this has been confirmed by my Medical Director for the Compensation and Pension Department. The appropriate ICD-10 code for the subject's cardiogenic syncope is R55. It is my medical opinion that the Veteran's disorder would be best classified as a "cardiac disability." It is not an equilibrium disability or Ménière's disease, a cranial nerve disease, epilepsy, or other disorder.

An addendum to this report was obtained in September 2016. The same VA neurologist referred to his previous statements and commented that the Veteran has "a diagnosis of cardiogenic syncope. The appropriate Diagnostic Codes are 7000-7020." There were no other remarks. 

As discussed above, the October 2016 supplemental statement of the case incorrectly determined that the appropriate Diagnostic Codes should be 8210-6204, despite the VA neurologist's statements that Veteran has a cardiac disability and should be evaluated under Diagnostic Codes 7000-7020. Given the above, the Board finds that the Veteran should be afforded a VA examination for a cardiac disability. See 38 C.F.R. § 4.104 (2015). The Board further notes that additional development may also be required. As the VA examiner determined that the Diagnostic Codes pertaining to evaluation of the cardiovascular system is most appropriate, additional testing must be conducted including, at a minimum, metabolic equivalent (METS) testing. See 38 C.F.R. § 4.100. Additionally, if the examiner determines that the disorder is an arrhythmia, the regulations provide that if the arrhythmia is in the nature of an atrioventricular block, unusual cases of arrhythmia should be submitted to the Director, Compensation and Pension Service.  

Any additional, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records. All attempts to obtain records should be documented in the claims folder.

2. After any additional records are obtained and associated with the claims file, the Veteran should then be afforded a VA cardiovascular examination in order to more accurately determine the exact nature and extent of her cardiogenic syncope. 

The examiner is to be provided access to the Veteran's complete file and specify that all records have been reviewed. In accordance with the latest worksheets for rating cardiovascular disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her cardiogenic syncope. 

The examiner is to discuss the Veteran's heart workload in terms of ejection fraction and METs. If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided. 

Following completion of the examination, the examiner must address the nature of any disability caused by the Veteran's cardiogenic syncope.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




